DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the step of filling a multi-chambered crucible with material (see claims 1 and 13) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gobat (U.S. Patent 3,173,765) in view of Rice (U.S. Patent 4,032,390) and in view of Washio (U.S. Publication 2015/0064053) and in view of Pandelidis (U.S. Publication 2011/0319977).
	Gobat discloses a method of marking a single crystal material using a crystal-pulling technique, such as the Czochralski technique, comprising the steps of filling a chamber of a crucible with a polycrystalline material, melting at least a portion of the polycrystalline material, and forming a single crystal of material using directional solidification (see column 3 line 64 to column 4 line 69). The method further comprises the step of linearly moving the crucible relative to the seed and rotation of the crucible relative to the seed (see column 2 lines 11-20 and column 4 lines 45-29), wherein the speed and rotation of the crucible relative to the seed determines the length and diameter of the final single crystal. Gobat fails to disclose the invention wherein the crucible includes more than one chamber, wherein the polycrystalline material and single crystal are a magnesium alloy, the linear motion of the crucible being 0.5mm/hr to 5 mm/hr and the crucible rotation speed being 0-15 rpm, the diameter to length ratio of the single crystal being chosen from 7.5:1, 8.125:1, and 10:1, and the magnesium single crystal being used for a biomedical application. 
	Regarding the crucible including more than one chamber, Rice teaches a method of crystal-pulling comprising the use of a crucible, wherein the crucible includes more than one chamber in order to create a plurality of single crystals at one time (column 1 line 67 to column 2 line 4). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the method of Gobat further comprising the step of using a single crucible having more than one chamber in view of Rice in order to create a plurality of single crystals at one time. 
	Regarding the polycrystalline material being a magnesium alloy, Washio teaches a method of single crystal growth such as using the Bridgman method or any other conventional method (paragraph 39), wherein the single crystal is made from a magnesium alloy. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the method of Gobat as modified by Rice wherein the polycrystalline material forming the single crystal is a magnesium alloy in view of Washio, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Regarding the linear motion of the crucible being 0.5mm/hr to 5 mm/hr and the crucible rotation speed being 0-15 rpm, first it is well known in the art that the Czochralski pulling technique includes the step of separating the crucible from the seed at a controlled predetermined speed while also rotating the crucible relative to the seed at a controlled predetermined speed in order to control the length and diameter of the single crystal, i.e. for example fast linear motion and rotation create long thing seeds while slow linear motion and rotation create short thicker seeds, making the speed of the linear motion and rotational motion of the crucible relative to the seed a known result effective variable in the Czochralski pulling technique. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the method of Gobat as modified by Rice wherein the linear motion of the crucible relative to the seed is 0.5 to 5 mm/hr and the rotation of the crucible relative to the seed is 0 to 15 rpm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding the diameter to length ratio of the single crystal being chosen from 7.5:1, 8.125:1, and 10:1, first it is well known in the art of single crystal forming that the linear motion and rotation of the crucible relative to the seed crystal directly effect the length and diameter of the single crystal formed, wherein the ration of the crystal length to the crystal diameter are determined by the final use of the single crystal making the length to diameter ratio of the crystal a result effective variable in the single crystal pulling techniques, such as the Czochralski pulling technique. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the method of Gobat as modified by Rice wherein the length to diameter ratio of the single crystal is in a range chosen from 7.5:1, 8.125:1, and 10:1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding the magnesium single crystal being used for a biomedical application, Pandelidis teaches an invention comprising a device made from single crystal magnesium (for example see Figure 3 and paragraph 27), wherein the single crystal magnesium device is mage for biomedical applications in order to treat various medical conditions. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the invention of Gobat as modified by Rice as further modified by Washio wherein the single crystal magnesium is configured for biomedical applications in view of Pandelidis in order to treat various medical conditions. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gobat (U.S. Patent 3,173,765) in view of Rice (U.S. Patent 4,032,390) further in view of Washio (U.S. Publication 2015/0064053) further in view of Pandelidis (U.S. Publication 2011/0319977) further in view of Neubert (U.S. Publication 2014/0236155).
The invention of Gobat as modified by Rice as further modified by Washio as further modified by Pandelidis discloses the invention as claimed except for the magnesium alloy comprising rare earth elements. Neubert teaches an invention comprising a medical device made from magnesium alloy, wherein the magnesium alloy contains rare earth elements (see paragraph 26). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the method of Gobat as modified by Rice as further modified by Washio as further modified by Pandelidis wherein the magnesium alloy contains rare earth elements in view of Neubert, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gobat (U.S. Patent 3,173,765) in view of Rice (U.S. Patent 4,032,390) further in view of Washio (U.S. Publication 2015/0064053) further in view of Pandelidis (U.S. Publication 2011/0319977) further in view of Bullied (U.S. Publication 2005/0211408).
The invention of Gobat as modified by Rice as further modified by Washio as further modified by Pandelidis discloses the invention as claimed except for the seed crystal being made from zirconium (it is well known in the art that the pulling techniques of single crystal forming use a seed crystal that is dipped within the melt and upon which the single crystal is formed). Bullied teaches a method of forming a single crystal, wherein the methods includes using a seed crystal made from zirconium (see paragraph 10 and paragraph 27). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the method of Gobat as modified by Rice as further modified by Washio as further modified by Pandelidis wherein the seed crystal is made from zirconium in view of Bullied, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gobat (U.S. Patent 3,173,765) in view of Rice (U.S. Patent 4,032,390) further in view of Washio (U.S. Publication 2015/0064053) further in view of Pandelidis (U.S. Publication 2011/0319977) further in view of Pastor (U.S. Patent 4,076,574).
The invention of Gobat as modified by Rice as further modified by Washio as further modified by Pandelidis discloses the invention as claimed except for the melt being exposed to a soaking time of 1-50 hours, such as 30 hours, at a constant soaking temperature of 10 to 150 degrees Celsius, such as 75 degrees Celsius, above the melting point of magnesium. Pastor teaches a method of forming single crystals wherein the melt is soaked for different lengths of time, such as 65 hours, 100 hours, etc., at temperatures above the melting temperature of the material, wherein the amount of time and level to temperature are based on the purity and nature of the material being used to form the crystals. Therefore, the time and temperature of the soaks prior to forming the single crystals are varied based on the purity and nature of the starting material used for the melt making the time and temperature of the soaks result effective variables of the known single crystal pulling techniques. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the method of Gobat as modified by Rice as further modified by Washio as further modified by Pandelidis wherein the melt is exposed to a soaking time of 1 to 50 hours, such as 30 hours, at a soaking temperature of 10 to 150 degrees Celsius, such as 75 degrees Celsius, above the melting point of the material, such as magnesium, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claim 13 is allowed.
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775